Citation Nr: 1809359	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left wrist disability, to include left wrist strain.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active duty from April 1988 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the Veteran's file has subsequently been transferred to the RO in Oakland, California.


FINDING OF FACT

A left wrist disability, to include left wrist strain, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for a left wrist disability, to include left wrist strain, have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left wrist disability, which he asserts had onset during service.  See, e.g., Notice of disagreement (June 2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Historically, service treatment records (STR) show that the Veteran reported a three year history of left wrist pain, which was diagnosed as tendonitis.  See STR (August 27, 1992; January 1, 1993; April 7, 1993).

On annual physical, immediately following separation from service, the Veteran denied joint pain or injury and the examiner recorded full range of motion in all extremities.  See VA treatment record (July 24, 2001).

In March 2007, the Veteran injured his left wrist as a police officer while arresting a suspect.  The injury was diagnosed as left wrist sprain and treated with surgical intervention.  See, e.g., Private treatment records (PTR) (March 5, 2007).  Upon seeking treatment for the injury, the Veteran denied any prior left wrist injuries or treatment and clinicians found that the left wrist strain had onset on March 5, 2007.  See, e.g., PTR (April 4, 2007).  In April 2010, the Veteran's friend reported that he injured his left wrist at work in 2007.

In April 2014, a VA physician opined that it is less likely than not that the Veteran's current left wrist strain was incurred in or caused by the wrist pain he reported during military service.  The examiner reasoned that the Veteran's did not report left wrist problems during service after 1993 and separation examination of the upper extremities was normal.

Here, the Veteran has a current diagnosis of left wrist strain (see, e.g., VA examination (May 2010)) and the evidence shows that he was treated for left wrist tendonitis in service (STR (April 7, 1993).  Accordingly, this case turns on whether the Veteran's current left wrist strain is related to service.

The Board finds that the preponderance of evidence establishes that the Veteran's current left wrist strain is not related to service.  Here, the Veteran is competent to report left wrist problems in and since service, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran's credibility in reporting symptoms since service is diminished by his normal evaluation in July 2001 coupled the fact that he told physicians he had no history of left wrist problems prior to his 2007 injury.  See PTR (April 4, 2007); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The May 2010 statement from the Veteran's friend, which indicates left wrist problems since 2007, further weighs against the credibility of the Veteran's report of left wrist problems since service.  Accordingly, the Veteran's report of symptoms since service is afforded minimal probative value due to internal inconsistency, particularly between reports made for treatment and those made for compensation purposes.  Compare Notice of disagreement with PTR (April 4, 2007).

Additionally, the Veteran, he, as a lay person, lacks the requisite education, training, and experience needed to self-diagnose his current wrist disability or render an opinion as to its etiology.  While he is competent to speak on matters such as possible symptomatology, to include pain and stiffness, an opinion regarding the nature and etiology of such symptoms is medical in nature as it transcends sensory perception.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The only competent evidence pertaining to the etiology of the Veteran's current left wrist strain consists of the VA medical opinion rendered in April 2014, which indicates that it is less likely than not that the Veteran's current left wrist strain is related to service.  The physician's opinion is uncontroverted by the other medical evidence, to include any of the private treatment records.

In sum, the Board finds that the preponderance of the evidence is against the claim for a left wrist strain.




ORDER

Service connection for a left wrist disability, to include left wrist strain, is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


